I am not in accord with the conclusion reached by the majority opinion for the same reasons set forth in my dissent in theJullin case, to which reference is made.
BLAKE and MALLERY, JJ., concur with GRADY, J.
                       [En Banc. August 3, 1945.]
PER CURIAM.
After the opinion in this case was filed, respondent presented its application to supplement the opinion, asking that the same be amended by an order fixing a reasonable fee for respondent's attorneys.
The court thereafter, on the 6th day of July, 1945, entered its order fixing the attorneys' fee for respondent's counsel in the sum of $250, and then directed that the parties appear before the court, sitting En Banc, on the 17th day of July, 1945, to present their respective theories as to whether or not the attorneys' fee allowed should be paid out of the unemployment compensation administration fund.
And the matter having come on regularly before the court, sitting En Banc, on the day referred to, and the court having heard the argument *Page 936 
of counsel for the respective parties, and having examined the briefs filed herein, it is the judgment of the court that compensation allowed to respondent's counsel above referred to for services rendered on the appeal of the above-entitled cause to this court is a proper charge against the unemployment compensation fund, and that the amount be paid out of that fund.
BLAKE and MALLERY, JJ., dissent.